Eish, C. J.
1. The postponement of the trial of a case to a later date in the term is in the sound discretion of the judge, and his refusal to postpone will not be controlled unless his discretion is manifestly abused. Lyles v. State, 130 Ga. 294 (60 S. E. 578).
2. The postponement of the trial of a case on account of the absence of counsel therein, who is, without leave, engaged in the trial of a case in a court of a different circuit, is in the discretion of the court, and a postponement for such cause is not favored. Cotton States Life Co. v. Edwards, 74 Ga. 220.
3. According to the cases cited by counsel for defendant in error, it was the duty of counsel for the movant in the motion for a new trial to prepare a brief of the evidence and present it for approval upon the hearing of the motion, where the official stenographer who reported the case failed to have the brief ready; but in the present case it appears from the note of the judge that the official stenographer had the brief of evidence ready to deliver to counsel for the movant long before the motion came on for a hearing, and that he delivered it as soon as it was called for by counsel. The motion came on for a hearing in its regular order upon the call of the motion docket, and no brief of evidence having been filed, and no satisfactory reason appearing why it had not been done, counsel for movant not being present and having no leave of absence, the court did not err in dismissing the motion.

Judgment affirmed.


All the Justices concur, except Hill, J., not presiding.